STATE OF MICHIGAN

                            COURT OF APPEALS



FELIX FULICEA and KENNETH ALLEN,                                     FOR PUBLICATION
                                                                     November 25, 2014
                Plaintiffs-Appellants,                               9:00 a.m.

v                                                                    No. 317283
                                                                     Court of Claims
STATE OF MICHIGAN and DEPARTMENT OF                                  LC No. 12-000106-MZ
CORRECTIONS,

                Defendants-Appellees.


Before: K. F. KELLY, P.J., and SAWYER and METER, JJ.

PER CURIAM.

       Plaintiffs appeal as of right from the Court of Claims’ order granting defendants
summary disposition for lack of subject matter jurisdiction under MCR 2.116(C)(4). For the
reasons stated below, we reverse and remand.

        Plaintiffs, as employees of defendants, filed a class action complaint for violations of the
Fair Labor Standards Act (FLSA), 29 USC 201 et seq., alleging that defendants denied them
overtime compensation for services they were forced to perform outside their normal work
hours. Defendants moved for summary disposition under MCR 2.116(C)(4), arguing that the
court lacked subject matter jurisdiction over plaintiffs’ statutory claims under MCL
600.6419(1)(a), which provided that the Court of Claims had power and jurisdiction “[t]o hear
and determine all claims and demands, liquidated and unliquidated, ex contractu and ex delicto,
against the state and any of its departments.” The Court of Claims agreed that it did not have
jurisdiction over plaintiffs’ statutory claims and granted defendants’ motion in June 2013.

        After plaintiffs filed their claim of appeal in this Court, the Legislature enacted 2013 PA
164,1 which amended several statutes affecting the Court of Claims, including MCL
600.6419(1)(a). MCL 600.6419(1)(a) now provides that the Court of Claims has power and
jurisdiction “[t]o hear and determine any claim or demand, statutory or contractual, liquidated or
unliquidated, ex contractu or ex delicto, . . . against the state or any of its departments.”


1
    2013 PA 164 was given immediate effect as of November 12, 2013.



                                                -1-
(Emphasis added.) Plaintiff argues on appeal that the Court of Claims’ order granting defendants
summary disposition should be reversed and remanded under the current and previous version of
MCL 600.6419(1)(a).

       We review de novo matters of statutory interpretation, as well as the decision to grant or
deny a motion for summary disposition. See Titan Ins Co v Hyten, 491 Mich. 547, 553; 817
NW2d 562 (2012).

               When interpreting statutory language, our obligation is to ascertain the
       legislative intent that may reasonably be inferred from the words expressed in the
       statute. When the Legislature has unambiguously conveyed its intent in a statute,
       the statute speaks for itself, and judicial construction is not permitted. Because
       the proper role of the judiciary is to interpret and not write the law, courts simply
       lack authority to venture beyond the unambiguous text of a statute. [Koontz v
       Ameritech Servs, Inc, 466 Mich. 304, 312; 645 NW2d 34 (2002) (citations
       omitted).]

“Jurisdictional questions under MCR 2.116(C)(4) are questions of law,” which are reviewed de
novo. Travelers Ins Co v Detroit Edison Co, 465 Mich. 185, 205; 631 NW2d 733 (2001).

        “‘When a new law makes clear that it is retroactive, an appellate court must apply that
law in reviewing judgments still on appeal that were rendered before the law was enacted, and
must alter the outcome accordingly.’” Mayor of Detroit v Arms Technology, Inc, 258 Mich. App.
48, 65; 669 NW2d 845 (2003), quoting Plaut v Spendthrift Farm, Inc, 514 U.S. 211, 227; 115 S
Ct 1447; 131 L. Ed. 2d 328 (1995) (discussing Congress’ power to reverse the judgments of
Article III courts). “In determining whether a statute should be applied retroactively or
prospectively only, ‘[t]he primary and overriding rule is that legislative intent governs. All other
rules of construction and operation are subservient to this principle.’” Frank W Lynch & Co v
Flex Technologies, 463 Mich. 578, 583; 624 NW2d 180 (2001) (citation omitted).

       The Legislature clearly manifested its intent that the jurisdictional amendments be
applied retroactively to pending cases. Specifically, in the Legislature’s simultaneous
amendment to MCL 600.6404(3), it provided as follows:

               Beginning on the effective date [November 12, 2013] of the amendatory
       act that added this subsection [2013 PA 164], any matter within the jurisdiction of
       the court of claims described in section 6419(1) pending or later filed in any court
       must, upon notice of the state or a department or officer of the state, be transferred
       to the court of claims described in subsection (1). [MCL 600.6404(3) (emphasis
       added); 2013 PA 164.]

        Because this case remains pending in this Court, in that a final decision on appeal has not
been reached, and is “within the jurisdiction of the court of claims as described in section
6419(1),” as amended by 2013 PA 164, we conclude that plaintiffs’ claims may not be dismissed
for lack of subject matter jurisdiction on the ground that they are statutory in nature, as the Court




                                                -2-
of Claims plainly possesses the power and jurisdiction to hear statutory claims under MCL
600.6419(1)(a). See MCL 600.6404(3); Arms Technology, Inc, 258 Mich. App. at 66.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                         /s/ Kirsten Frank Kelly
                                                         /s/ David H. Sawyer
                                                         /s/ Patrick M. Meter




                                             -3-